APPLICATION FOR REHEARING
No 121. Decided May 23, 1941
BY THE COURT:
This matter is before us upon an application made by Millard E. Hussey, Relator, for a rehearing of this cause to the end that the decision of this Court be set aside for reasons not heretofore presented but apparent from the. record.
The first reason given is that the deposition filed, m the Court did not contain the agreed stipulation that after the first notice upon the solicitor had been withdrawn a second notice was filed with the' solicitor and refused,, and the notices" were requests upon the solicitor to bring suit on behalf of Wical filed with' the relator, the second'of which was filed with the relator after the judgment of this court had been rendered. ' . !
It is a little difficult to understand just what matter is now being presented by this statement, buc we' assumé that complaint is made that the depo*357sition aid not contain certain stipulations in relation to giving of notice by Wical to the city solicitor demanding that he bring the action.
The attorney now presenting this as an objection had an opportunity to examine the deposition before it was finally transmitted to the Court and his motion today should not be a ground for rehearing, especially as, in our judgment, it would have made no difference whether the omitted matter had 'been set out in the deposition or not, ¡as we do not regard it as essential in (the determination of the case.
• The second ground is that the Court improperly admitted an affidavit in evidence without giving the relator the privilege of cross-examination or counter affidavit. This ground is not available for the reason that it does not say what relator expects to show if permitted to open the case and gain a rehearing. As we understand the matter contained in the second reason, it would be of no consequence in the final determination of the case.
The application for rehearing is denied.
GEIGER, PJ., BARNES, J., and HORN-BECK, J., concur.